Name: Council Decision (CFSP) 2017/666 of 6 April 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: international security;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2017-04-07

 7.4.2017 EN Official Journal of the European Union L 94/42 COUNCIL DECISION (CFSP) 2017/666 of 6 April 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (1) concerning restrictive measures against the Democratic People's Republic of Korea (the DPRK) which, inter alia, implemented United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) and 2270 (2016). (2) On 30 November 2016, the UN Security Council adopted Resolution 2321 (2016), expressing its gravest concern at the nuclear test conducted by the DPRK on 9 September 2016 in violation of the relevant UN Security Council Resolutions, further condemning the DPRK's ongoing nuclear and ballistic-missile activities and declaring them to be in serious violation of the relevant UN Security Council Resolutions, and determining that such activities continue to represent a clear threat to international peace and security in the region and beyond. (3) On 12 December 2016, the Council adopted conclusions strongly condemning the nuclear tests and multiple ballistic missile launches conducted by the DPRK in 2016 and declaring that they represent a serious threat to international peace and security and undermine the global non-proliferation and disarmament regime of which the Union has been a steadfast supporter for decades. (4) In the light of the DPRK's actions, which are considered to be a grave threat to international peace and security in the region and beyond, the Council has decided to impose additional restrictive measures. (5) The Council decided to expand the prohibition on investment in and with the DPRK to new sectors, namely, the conventional arms-related industry, metallurgy and metalworking, and aerospace. (6) The Council agreed to prohibit the provision of certain services to persons or entities in the DPRK. This prohibition relates to computer and related services, to services incidental to mining, to services incidental to manufacturing in the chemical, mining and refining industry, and to other prohibited areas for investment from the Union. (7) The Council calls again on the DPRK to re-engage in a credible and meaningful dialogue with the international community, in particular within the framework of the Six Party Talks, to cease its provocations, and to abandon all nuclear weapons and existing nuclear programmes in a complete, verifiable and irreversible manner. (8) Further action by the Union is needed in order to implement certain measures provided for in this Decision. (9) Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/849 is amended as follows: (1) in Article 11(2), point (a) is replaced by the following: (a) the acquisition or extension of a participation in any entities in the DPRK, or DPRK entities or DPRK-owned entities outside the DPRK, that are engaged in activities involving the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related activities or programmes, conventional arms-related industry, or in activities in the sectors of mining, refining and chemical industries, metallurgy and metalworking, and aerospace, including the acquisition in full of such entities and the acquisition of shares or other securities of a participatory nature;; (2) in Article 11(2), point (d) is replaced by the following: (d) the provision of investment services that are directly or indirectly related to the activities referred to in points (a) to (c).; (3) the following Chapter is inserted: CHAPTER Va RESTRICTIONS ON THE PROVISION OF SERVICES Article 22a 1. The provision of services incidental to mining and the provision of services incidental to manufacturing in the chemical, mining and refining industry, to the DPRK by nationals of Members States or from the territories of Member States shall be prohibited whether or not the services originate in the territories of Member States. 2. By way of derogation from paragraph 1, the competent authorities of the Member States may authorise the provision of services incidental to mining and the provision of services incidental to manufacturing in the chemical, mining and refining industry, insofar as such services are intended to be used exclusively for development purposes that directly address the needs of the civilian population or the promotion of denuclearisation. 3. The Union shall take the necessary measures to determine the relevant services to be covered by paragraphs 1 and 2. Article 22b The prohibition in Article 22a shall be without prejudice to the execution until 9 July 2017 of contracts concluded before 8 April 2017 or ancillary contracts necessary for the execution of such contracts. Article 22c 1. The provision of computer and related services to the DPRK by nationals of Member States or from the territories of Member States shall be prohibited, whether or not the services originate in the territories of the Member States. 2. Paragraph 1 shall not apply with respect to computer and related services provided exclusively for the use of a diplomatic or consular mission or an international organisation that enjoys immunities in accordance with international law. 3. Paragraph 1 shall not apply with respect to computer and related services provided exclusively for development purposes that directly address the needs of the civilian population or the promotion of denuclearisation by public bodies or by legal persons, entities or bodies that receive public funding from the Union or from Member States. 4. In cases not covered by paragraph 3, and by way of derogation from paragraph 1, Member States may grant an authorisation for the provision of computer and related services provided exclusively for development purposes that directly address the need of the civilian population or the promotion of denuclearisation. 5. The Union shall take the necessary measures to determine the relevant services to be covered by paragraph 1. Article 22d The prohibition in Article 22c shall be without prejudice to the execution until 9 July 2017, of contracts concluded before 8 April 2017 or ancillary contracts necessary for the execution of such contracts.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 April 2017. For the Council The President L. GRECH (1) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79).